DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to supplemental amendments filed July 29th, 2021, in which claims 1 and 9 are amended.  The amendments have been entered.  Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-10 are rejected under 25 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
	Step 1 – Claim 1 recites a method comprising a series of steps and thus falls within the statutory category of being a process.
	Step 2A Prong 1 – The limitation of “determining a product set and a failure mode set thereof: l parts included in the mechanical equipment constitute a part set Z, and each of a plurality of failure modes of the t parts are acquired to constitute a failure mode set F of the l parts;” is a process that, under its broadest reasonable 
	The limitation of “determining a feature set corresponding to each failure mode: calculating a plurality of state features corresponding to m failure modes of a k-th part to constitute a set Y, composed of n state features corresponding to ja J-th failure mode of the k-th part, and obtaining a state feature space Y of m failure modes;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to determine a feature set corresponding to each failure mode by calculating state features corresponding to each failure mode of the parts to obtain a state feature space of the failure mode using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “calculating a degradation degree of each feature: calculating a relative degradation degree bi(t) of a i-th state feature in the state feature space Y at a moment t, i.e, an occurrence probability p(Yj) of the i-th state feature, and calculating a state feature foil-degradation probability space pm corresponding to m failure modes;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen 
	The limitation of “calculating the occurrence probability of the each failure mode: calculating a comprehensive occurrence probability P (F) of the j-th failure mode in the failure mode set F to obtain an occurrence probability set Pj of the m failure modes of the k-th part;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to calculate an occurrence probability by calculating a comprehensive occurrence probability of the failure mode set to obtain an occurrence probability set using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Furthermore, the claim is also a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable 
	The limitation of “calculating a membership degree of the occurrence probability of the each failure mode: substituting the occurrence probabilities of the m failure modes in a failure mode occurrence probability set Pj into a part running stale membership degree function respectively to calculate a membership degree matrix Rk of the m failure modes included in the k-th part;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to calculate a membership degree of the occurrence probability by substituting the occurrence probabilities into a part running state membership degree function to calculate a membership degree matrix using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Furthermore, the claim is also a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.
	The limitation of “a fuzzy comprehensive evaluation is applied to a running state of each part: establishing a weight matrix Bk of the m failure modes included in the k-th part, calculating a membership degree vector Dk attached to the running state, of an i-th product, determining the running state under which the k-th part is located according to a maximum membership principle, and generating a running state membership degree space Ci of the / parts included in the mechanical equipment;” is a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “the fuzzy comprehensive evaluation is applied to the running state of the mechanical equipment; defining a weight vector of the / parts included in the mechanical equipment as Wi, obtaining a state comment S of the mechanical equipment in combination with the running state membership degree space Q of the I parts included in the mechanical equipment, and obtaining the running state under which the mechanical equipment is located according to the maximum membership principle.” ;” is a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claims only recites one addition element of “transmitting the results from steps S1 to S7 to a machine platform therefore communicating the running state of a machine and providing maintenance suggests that are used to maintain the machine platform” which is insignificant extra-solution activity of providing the results of the mental process (MPEP 2106.05(g), “whether the limitation amounts to necessary data [gathering and] outputting”) and does not represent an improvement in 
	Step 2B – The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the insignificant extra-solution activity of transmitting the results to a machine platform is routine, conventional, and well understood (by MPEP 2106.05(d)(II)(i), “Receiving or transmitting data over a network”).

Regarding Claim 2,
Claim 2 recites the limitation of dividing the mechanical equipment into I parts which constitute a part set Z, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to divide a set of I parts into a part set Z using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 3,
Claim 3 recites the limitation of risk identification using a FMECCA method to calculate to calculate a plurality of risk equivalence values and a sequence of each of 

Regarding Claim 4,
Claim 4 recites the limitation of dividing the equipment into a plurality of parts, calculate an importance degree of each part, and choosing the parts that have an importance degree greater than a threshold, under the broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. A human using pen and paper is able to divide equipment into parts, calculate an importance degree, and choose the parts that have an importance degree greater than a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 5,


Regarding Claim 6,
Claim 6 further describes details of a computational formula used to calculate the fault occurrence probability. The limitation further limits the fault occurrence probability calculation limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 7,
Claim 7 further describes details of a computational formula used to calculate the comprehensive occurrence probability. This limitation further limits the comprehensive occurrence probability calculation limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or 


Regarding Claim 8,
Claim 10 further describes details of the running states of each part. This limitation further limits the running states of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 9
	Step 1 – Claim 9 recites a method comprising a series of steps and thus falls within the statutory category of being a process.
	Step 2A Prong 1 – The limitation of “determining a plurality of failure modes of an equipment and a plurality of corresponding state features thereof: acquiring the plurality of failure modes of the equipment included in the mechanical equipment, and calculating a state feature corresponding to each failure mode;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to determine failure modes and calculate a state feature corresponding to each failure mode using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the 
	The limitation of “determining time sequence sample data of the the plurality of state features;…processing the plurality of time sequence values of the each state feature, and calculating a relative degradation degree of the each state feature within a certain predetermined time;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human is able to determine time sequence sample data from the state features, and calculate a relative degradation degree of each sate feature within a predetermined time using pen and paper If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “determining a training sample set: establishing the training sample set according to the relative degradation degree of the each state feature” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human, using pen and paper, is able to establish a training sample set according to the relative degradation degree. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	The limitation of “verifying an effectiveness of the .LS-SVR prediction-model: verifying whether the LS-SVR prediction model satisfies a plurality of requirements, and executing SS6 if the LS-SVR prediction model satisfies the plurality of requirements” is a process that, under its broadest reasonable interpretation, recites 
	The limitation of predicting the each state feature; calculating a prediction value of the each state feature according to the LS-SVR prediction model; ” is a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “evaluating a running state of the mechanical equipment according to the prediction value of the each state feature.” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human, using pen and paper, is able to evaluate a running state according to the prediction value of the state feature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of collecting a plurality of time sequence values of each state feature, and executing a LS-SVR prediction model to perform predictions. The additional element of collecting time sequence values is nothing more than mere data gathering and is therefore an 

	Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of collecting data is nothing more than an insignificant extra-solution activity (see MPEP 2106.05(G) (3) (IV)). The additional element of using a LS-SVR prediction model include limitations that, as a whole, are not directed to an improvement of a technology. The claim limitations only generally link the use of the LS-SVR prediction model to the judicial exception, with no improvement in the prediction model. The claim limitations do not meaningfully limit the claim (See MPEP 2106.05(h)). Furthermore, the additional element of learning a training LS-SVM prediction model is considered to be a well understood, routine and conventional step in view of Xiong et al. (US 2017/0061305 A1). Therefore, none of the additional elements amount to significantly more than the abstract idea and the claim is not patent eligible.

Regarding Claim 10,
estimating a remaining life of the mechanical equipment: finishing a prediction of one step on the basis of the prediction value of the each state feature of a j -th step, and judging whether the prediction value achieves a state feature threshold thereof; if the prediction value does not reach the state feature threshold thereof carrying out a state feature prediction of a j+1-th step, and then judging whether the prediction value reaches a predetermlned state feature threshold again, till the prediction value of a j 1 +k -th step reaches the state feature threshold thereof, wherein the estimated value of the remaining life of the mechanical equipment is (j+k)T, in which T is a time interval of two adjacent time sequence values of the each, state feature.” is a process that, under its broadest reasonable interpretation, recites mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 9.
Response to Arguments
Applicant’s arguments filed July 29th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the Claim Objections and 35 U.S.C. 112(b) rejections of the previous office action have been fully considered.  Due to amendments to the claims, the rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the previous office action have been fully considered, but are unpersuasive.  The amended limitations of transmitting the results of the analysis performing in the mental process abstract idea do not represent a practical application of the abstract idea, as they only consist of transmitting results or suggestions, e.g. displaying results to a user by transmitting the data over a network.  Further, transmitting the results of a process over a network for display to a user is well-understood, routine, and conventional activity (recognized as such by MPEP 2106.05(d)) and thus cannot provide an inventive concept to the abstract idea.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122